The only respect in which the party-wall agreement involved in this case differs from that involved in McCraw v. Davenport, Ala.Sup., 189 So. 884,1 is that the agreement in this case conveys an easement in the wall and part of the lot on which the "Hughes and Christian" brick building stood — all that part north of the wall — while that in the other case conveyed only a half interest in the wall, and the rights appurtenant thereto.
The material averments of the bill in this case are in no respect different from the averments of the bill in the companion case. The issue of law presented is identical.
On the authority of the opinion in McCraw v. Davenport, Ala.Sup., 189 So. 884,1 the decree of the circuit court overruling the demurrer to the bill as amended *Page 248 
is reversed and a decree here rendered sustaining the demurrer and dismissing the bill.
Reversed and rendered.
ANDERSON, C. J., and THOMAS, and KNIGHT, JJ., concur.
1 Ante, p. 245.